


Exhibit 10.1




EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is entered into as of May 30, 2011,
by and between Nautilus Inc., a Washington corporation (the “Company” or
“Employer”), and Bruce M. Cazenave (“Employee”). In consideration of the
premises and the mutual covenants and agreements hereinafter set forth, the
Company and Employee hereby agree as follows:
1.    Employment. Employee is being hired as Chief Executive Officer, effective
May 30, 2011 . Employee shall (a) devote his professional entire time,
attention, and energies to his position, (b) use his best efforts to promote the
interests of Employer; (c) perform faithfully and efficiently his
responsibilities and duties, and (d) refrain from any endeavor outside of
employment which interferes with his ability to perform his obligations
hereunder provided that the Employee may manage personal investments,
participate in industry, trade, professional, and academic activities, and,
after the first anniversary of the effective date of this Agreement and with the
prior approval of the Board of Directors, service on the board of directors or
board committees of not more than two for-profit businesses that do not compete
with the Company, provided that such activities do not materially interfere with
the performance of his duties to the Company. Employee shall report to and be
under the supervision and direction of the Board of Directors, and perform his
job duties subject to their general supervision, orders, advice and direction.
Employee shall perform the duties normally associated with the position and/or
such duties as delegated and assigned by the Company that are consistent with
his position as Chief Executive Officer, and shall have the responsibility and
authority customary for a Chief Executive Officer of a business comparable to
the Company in the United States.
Employee additionally agrees to abide by any pre-employment hiring procedures,
general employment guidelines or policies adopted by Employer such as those
detailed in an employer's handbook, as such guidelines or policies may be
implemented and/or amended from time to time. Upon commencement of employment,
Employee shall thereafter be nominated to serve on the Board of Directors. Both
during the term of the Agreement and thereafter Employee will be entitled to be
indemnified against any claims asserted against him that relate to his
employment or service of the Board of Directors of the Company and all expenses
of defending such claims, including reasonable attorneys fees, to the fullest
extent permitted by law, to have the costs of defending against any such claims
advanced to him as incurred with an obligation to repay such costs if it is
subsequently determined by a final judgment that he was not entitled to
indemnification, and to be covered by the Company's Director and Officer's
insurance policy as it is in effect from time to time at the same level as the
Company's current Directors and most senior officers.
2.    Salary. As compensation for services to be rendered hereunder, the Company
shall pay Employee an initial annual salary in the gross amount of Three hundred
seventy five thousand dollars ($375,000). Said salary will be paid in accordance
with the Company's existing payroll policies, and shall be subject to normal
and/or authorized deductions and withholdings. Employee will be subject to an
annual performance review by the Board of Directors who, in their discretion,
may increase but not decrease Employee's salary without Employee's consent.
3.    Bonus. Employee will be eligible to receive an annual bonus targeted at
one hundred percent (100%) of Employee's base salary earned in the applicable
year, with a potential for a bonus in excess of such target for superior
performance. The amount of such bonus (if any) is determined based on the
accomplishment of corporate and individual performance goals. For the 3rd and
4th Quarters of 2011 only, Employee's bonus eligibility will be based on Company
performance objectives without regard to any individual personal goals. For the
2nd Quarter of 2011, Employee will be eligible for a pro-rated bonus based on
Employee's length of employment and tied to the bonus performance achievement of
the Senior




--------------------------------------------------------------------------------




Vice President Consumer Business. During Employee's employment Employee's bonus
target will not be less than that of the Senior Vice President Consumer Business
or the position of President/Chief Operating Officer (if one is appointed.)
Bonuses currently shall be paid quarterly, with each quarter's bonus being paid
not later than the fifteenth day of the third month following the end of the
quarter. Company reserves the right to modify the bonus plan for Employee and
all other Executives in the future to include annual or semi-annual targets;
however, Employee's bonus target will not be less than 100% of base salary.
4.    Restricted Share Units and Stock Options. Pursuant to the Company's
current 2005 Long Term Incentive Plan (the “Plan”), on the date employment
commences Employee will be granted a non-qualified stock option exercisable for
50,000 shares of the Company's common stock (“Options”) at a per share exercise
price equal to the closing price of the Company's common stock on the last
trading preceding the date employment commences. The Options will vest as to
one-third of the total shares on each of the first, second and third
anniversaries of Employee's employment, subject in each case to continued
employment with the Company (except as otherwise provided in Sections 9 and 20).
The terms of the option grant shall be governed by the Plan and subject to
execution by Employee of the Company's standard form of Non-Qualified Stock
Option Agreement (the “Option Agreement”). Employee acknowledges that any stock
options granted do not, and will not, constitute wages or compensation. On the
date employment commences, Employee will also be granted two restricted stock
unit awards under the Plan. One award will cover shares with a fair market value
of $750,000 based on the closing price of the Company's stock on the last
trading day preceding Employee's first day of employment. Subject to continued
employment on each vesting date, this award will vest over a 48 month period
with 25% vesting on the first anniversary of employment and thereafter the
remainder of the award vesting in monthly installments over the next 36 months
(except as otherwise provided in Sections 9 and 20). The second restricted stock
unit award will cover shares with a fair market value of $50,000 based on the
closing price of the Company's stock on the last trading day preceding
Employee's first day of employment. This award will vest on the first
anniversary of Employee's employment, subject to continued employment with the
Company (except as otherwise provided in Sections 9 and 20). The terms of both
restricted stock unit awards shall be governed by the Plan and subject to
execution by Employee of the Company's standard form of Restricted Stock Unit
Agreement (the “Restricted Stock Unit Agreement”). In the event of any conflict
between the terms of the standard form of Option Agreement and Restricted Stock
Agreement and this Agreement, the terms of this Agreement shall control.
Employee shall also be eligible, at the discretion of the Board, for additional
equity and/or long term incentive grants in future years under the terms of the
Plan, or any other equity or long-term incentive plan adopted by the Company, on
the same eligibility terms as other senior executives of the Company.
5.    Relocation Assistance. Employee will be provided employee relocation
benefits and assistance from Indiana to the Vancouver area, in accordance with
the Company's standard relocation policy for its most senior officers. The
benefits will include but not be limited to movement of household goods,
including two automobiles, one family visit to the Vancouver area, and temporary
living accommodations for up to 60 days. In addition, after 60 days and if
Employee has not purchased a home, Employee will be provided a monthly amount of
$2,500 for up to an additional six months for all temporary living expenses,
which shall be grossed-up so that the net amount after all applicable federal
and state income tax is equal to $2,500 per month. Following expiration of these
benefits, the Company will consider an additional extension of temporary living
expenses; in no event will relocation benefits extend for greater than 12 months
after Employee begins employment.
a. In addition to the relocation benefits provided under the Company's
relocation policy as described above, Employee will be provided the gross amount
of $50,000 effective upon Employee's beginning employment, from which any
required deductions will be made. In the event that Employee resigns other than
for “Good Reason” or is terminated for “Cause”, as such terms are defined in
Section 8,




--------------------------------------------------------------------------------




prior to Employee's one year anniversary of employment, Employee will be
required to re-pay the $50,000 cash payment.
6.    Expenses. The Company will reimburse Employee for all necessary and
reasonable travel, entertainment and other business expenses incurred by him in
the performance of his duties hereunder, upon receipt of signed itemized lists
of such expenditures with appropriate back-up documentation, and/or in
accordance with such other reasonable procedures as the Company may adopt
generally from time to time. Employee will also receive $1,000 per month to be
used in connection with travel expenses for Employee and/or his family between
Portland and Indiana, which shall be grossed-up so that the net amount after all
applicable federal and state income tax is equal to $1,000 per month. This
benefit will be available until Employee's family relocates to the Vancouver
area, and in any event for a maximum period of 12 months after Employee's
employment begins.
7.    Employee Benefits. Upon satisfaction of eligibility criteria, the Employee
shall be eligible to receive employee benefits, if any, generally provided to
its employees by Employer, including, if provided, retirement, savings, medical,
dental, and life insurance and Paid-Time Off. Such benefits may be amended or
discontinued by Employer at any time. Employee shall also be entitled to four
(4) weeks of Paid Time Off annually in accordance with the Company's policies.
Company will reimburse employee for any premium for health care coverage pending
Employee's eligibility for Company provided medical and dental benefits.
8.    Termination. The parties acknowledge that Employee's employment with the
Company is “at will” and may be terminated by either party with or without
cause. No one other than the Board of Directors has the power to change the
at-will character of the employment relationship. As discussed below, however,
the various possible ways in which Employee's employment with the Company may be
terminated will determine the payments that may be due to Employee under this
Agreement. As used in this Agreement, the following terms have the following
meanings:
(a)    Cause. As used in this Agreement, Cause means (i) Employee's indictment
or conviction in a court of law for any crime or offense that in Employer's
reasonable judgment makes Employee unfit for continued employment, prevents
Employee from performing Employee's duties or other obligations or adversely
affects the reputation of Employer; (ii) dishonesty by Employee related to his
employment; (iii) willful violation of a key Employer policy or this Agreement
by Employee (including, but not limited to, acts of harassment or
discrimination, use of unlawful drugs or drunkenness on Employer's premises
during normal work hours); (iv) willful refusal to follow the lawful direct
orders of the Board of Directors; (v) Employee's competition with Employer,
diversion of any corporate opportunity or other similarly serious conflict of
interest or self-dealing incurring to Employee's direct or indirect benefit and
Employer's detriment; or (vi) intentional or grossly negligent conduct by
Employee that is significantly injurious to Employer or its affiliates.
(b)    Good Reason. As used in this Agreement, “Good Reason” means the
occurrence, without the consent of Employee, of any one or more of the
following: (i) a material diminution in the duties, responsibilities, authority
or title of Employee from those set forth in this Agreement; (ii) any material
reduction in Employee's salary or bonus opportunity from that set forth in this
Agreement; (iii) any material breach of the Company's obligations to Employee as
set forth in this Agreement, or any other material agreement between the Company
and Employee; or (iv) the assignment of this Agreement to any successor to the
Company that does not agree in writing to assume the Company's obligations
hereunder; provided, however, that no such event shall be deemed to be Good
Reason for termination unless (i) Employee shall have notified the Company in
writing (setting forth in reasonable detail the nature of the events
constituting Good Reason) of such event within ninety (90) days of the first
occurrence of such




--------------------------------------------------------------------------------




event, (ii) the Company shall have failed to remedy or cure such event within
thirty (30) days of receiving such notice, and (iii) Employee resigns within
ninety (90) days after the end of such thirty day cure period.
(c)    Disability. As used in this Agreement, “Disability” means the inability
of Employee to perform the essential functions of his position, with or without
a reasonable accommodation, as a result of mental or physical illness, accident,
or congenital condition, which inability lasts for a period of not less than one
hundred twenty (120) days (or, if longer, the elimination period then in effect
under the Company's long-term disability policy), as determined on the basis of
medical evidence provided by a licensed physician selected by the Company with
Employee's consent.
(d)    At-Will. At-will termination shall mean a termination by the Company
where it does not seek to establish Cause or Disability or by Employee without
Good Reason. If either party exercises the right to terminate Employee's
employment without Cause, Disability or Good Reason, the party exercising such
right agrees to provide the other party with 21 days' prior written notice of
the termination of Employee's employment (Notice of Termination). After
receiving such Notice, the party receiving the notice retains the right to
terminate the employment relationship at an earlier date than provided in the
Notice of Termination, without affecting the amounts payable pursuant to Section
9 by reason of such termination.
9.    Severance Upon Termination.
(a)    Upon the termination of Employee's employment for any reason, Employee
shall be entitled to (i) his salary accrued through the date of termination,
(ii) the ability to utilize any accrued but unused vacation prior to the
effective date of termination, (iii) reimbursement of expenses properly incurred
prior to the date of termination, (iv) except in the case of termination for
Cause or resignation without Good Reason, unpaid and earned, if any, quarterly
bonus payments for quarters ended prior to the date of termination, and (v) any
(benefits payable upon termination of employment under any employee benefit plan
or policy maintained by the Company (except for any severance plan or policy)
(the “Accrued Benefits”).
(b)    Upon termination of Employee's employment under this Agreement by the
Company without Cause, or by Employee for Good Reason, then, in addition to the
Accrued Benefits but in lieu of any further salary, bonus, or other payments for
periods subsequent to the Date of Termination, the Company shall (i) pay to the
Employee severance equal to twelve months of his annual base salary at the rate
in effect at the rate in effect at the time of termination (but disregarding any
decrease that constituted Good Reason), which shall be made according to the
Company's normal payroll process spread out equally over the severance period,
(ii) pay to Employee an amount equal to his target annual bonus (disregarding
any decrease that constituted Good Reason) for the year of termination pro rated
through the date of termination, and reduced by any quarterly payments
previously received for the same year, payable at the time specified by the
terms of any bonus plan then in effect, and (iii) continue, at its cost, the
Company portion of the current medical and dental coverage elected by Employee
and his eligible dependents, as of the date of termination for the duration of
the severance period. Employee will be required to sign up and elect COBRA
benefits in order to be eligible for continued coverage under this Agreement and
to pay any employee portion of the coverage. Material violation of this
Agreement or the Business Protection Agreement and/or failure to sign the
Release and Waiver Agreement shall immediately relieve the Company from its
payment obligation under this paragraph and entitle it to recover any amounts
paid under this paragraph. This Section 9 shall be read in conjunction with
Section 8, and entitles the Employee to a maximum of twelve months salary, bonus
amounts if any, and benefits under this Agreement in addition to the Accrued
Benefits.




--------------------------------------------------------------------------------




(c)    If the Company terminates the Employee's employment during the term of
this Agreement for Cause or if the Employee terminates his employment for any
reason, then the Company shall have no further payment obligations to Employee
other than the Accrued Benefits.
(d)    For avoidance of doubt, in the event of Employee's death during the
severance period, any remaining severance payments would be paid to his estate.
(e)    Each separate payment of severance pay, including the amount payable on
each payroll date, shall be considered a separate “payment” for purposes of
§409A of the Internal Revenue Code and the regulations thereunder. In the event
that the termination of Employee's employment does not constitute a “separation
from service” for purposes of §409A, Employee's right to all amounts payable
upon such termination of employment shall vest upon termination, but payment of
all amounts that constitute deferred compensation subject to §409A (taking into
account all applicable exceptions) shall be deferred and paid in a lump sum
without interest upon the date on which Employee incurs a separation from
service as so defined (or the first day of the seventh month following such date
if the following sentence applies), or if earlier the date of his death. In the
event that at the time he incurs a separation from service as so defined
Employee is a “specified employee” of the Company as defined in §409A, then any
amounts that constitute deferred compensation subject to §409A (taking into
account all applicable exceptions), and that would otherwise be payable by
reason of such separation from service within the six months following the
separation from service, shall be deferred and paid in a lump sum, without
interest, on the first day of the seventh month following the separation from
service, or if earlier on the date of Employee's death.
10.    Return of Documents. Employee understands and agrees that all equipment,
records, files, manuals, forms, materials, supplies, computer programs, and
other materials furnished to the Employee by Employer or used on Employer's
behalf, or generated or obtained during the course of his/her employment shall
remain the property of Employer. Upon termination of this Agreement or at any
other time upon the Company's request, Employee agrees to return all documents
and property belonging to the Company in his possession including, but not
limited to, customer lists, contracts, agreements, licenses, business plans,
equipment, software, software programs, products, work-in-progress, source code,
object code, computer disks, Confidential Information, books, notes and all
copies thereof, whether in written, electronic or other form. In addition,
Employee shall certify to the Company in writing as of the effective date of
termination that none of the assets or business records belonging to the Company
is in his/her possession, remain under his control, or have been transferred to
any third person.
11.    Confidential Information/Non-Competition. By virtue of his employment,
Employee will have access to confidential, proprietary and trade secret
information, the ownership and protection of which is very important to the
Company. Employee hereby agrees to enter into a Business Protection Agreement
with the Company in the form set forth in Exhibit A concurrent with his entry
into this Agreement.
12.    Release of Claims. As a precondition to receipt of the severance provided
in Section 9 of this Agreement, Employee acknowledges and understands that he
must sign a Waiver and Release of Claims Agreement. Such Agreement shall be
substantially similar to the Agreement attached as Exhibit B. Employee
understands that he will not be entitled to receive any payments under this
Agreement until he executes and delivers the Waiver and Release of Claims
Agreement, and the revocation period set forth in the Waiver and Release of
Claims Agreement has run. The Waiver and Release Agreement shall be furnished to
Employee not later than five (5) business days after his date of termination,
and must be executed and returned to the Company within the time period stated
therein but in no event more than sixty (60) days after his date of termination.
Provided that Employee executes and returns the Waiver and Release Agreement
within such period and does not thereafter revoke it, payment of severance shall
commence upon the expiration of the revocation period, and any amounts that
would otherwise have been




--------------------------------------------------------------------------------




paid prior to the expiration of the revocation period shall be paid in a lump
sum, without interest, as soon as practical following the expiration of the
revocation period but in no event later than March 15 of the year that follows
the year of termination.
13.    Assignment. This Agreement is personal, and is being entered into based
upon the singular skill, qualifications and experience of Employee. Employee
shall not assign this Agreement or any rights hereunder without the express
written consent of Employer which may be withheld with or without reason. This
Agreement will bind and benefit any successor of the Employer, whether by
merger, sale of assets, reorganization or other form of business acquisition,
disposition or business reorganization; provided that any such successor assumes
and agrees in writing to be bound by all provisions of this Agreement.
14.    Notices. Any Notice of Termination or notice of good reason shall be in
writing and shall be deemed to have been given or submitted (i) upon actual
receipt if delivered in person or by facsimile transmission with confirmation of
transmission, (ii) upon the earlier of actual receipt or the expiration of two
(2) business days after sending by express courier (such as U.P.S. or Federal
Express), and (iii) upon the earlier of actual receipt or the expiration of
seven (7) business days after mailing if sent by registered or certified mail,
postage prepaid, to the parties at the following addresses:
To the Company:
Nautilus, Inc.
16400 SE Nautilus Drive
Vancouver, WA 98683
Attention: Senior Vice President Law
With a Copy to:
Garvey, Schubert & Barer
1191 Second Avenue, 18th Floor
Seattle, WA 98101-2939
Attention: Bruce Robertson
To Employee:
Employee: Bruce M. Cazenave
At the last address and fax number
Shown on the records of the Company

Employee shall be responsible for providing the Company with a current address.
Either party may change its address (and facsimile number) for purposes of
notices under this Agreement by providing notice to the other party in the
manner set forth above within ten business days.
15.    Effect of Waiver. The waiver by either party of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach hereof. No waiver shall be valid unless in writing.
16.    Entire Agreement. This Agreement, along with the Business Protection
Agreement, sets forth the entire agreement of the parties hereto and supersedes
any and all prior agreements and understandings concerning Employee's employment
by the Company. This Agreement may be changed only by a written document signed
by Employee and the Company. The provisions of this Agreement shall survive the
termination of Employee's employment by the Company to the extent necessary to
enable the parties to enforce their respective rights under this Agreement,
whether arising during the term of employment or




--------------------------------------------------------------------------------




thereafter.
17.    Employment Guidelines. Employee understands that while not constituting a
contract, the Employer sets certain policies and standards that it expects
employees to comply with as part of general expectations of employee behavior.
Employee agrees to abide by any general employment guidelines or policies
adopted by the Company such as those detailed in an employee handbook, as such
guidelines may be implemented and amended from time to time; provided that in
the event of any conflict between any such guideline or policy and the
provisions of this Agreement, the provisions of this Agreement shall control,
and provided further that nothing contained in any such guideline or policy
shall be deemed to alter the definition of “Cause” as set forth herein.
18.    Governing Law/Jurisdiction/Venue. This Agreement shall be governed by,
and construed and enforced in accordance with, the substantive and procedural
laws of the State of Washington without regard to rules governing conflicts of
law. For all disputes under this Agreement, the parties agree that any suit or
action between them shall be instituted and commenced exclusively in the state
courts in Clark County or King County Washington (U.S.A) or the United States
District Court for the Western District of Washington, sitting in Seattle,
Washington. Both parties waive the right to change such venue and hereby consent
to the jurisdiction of such courts for all potential claims under this
Agreement. The court shall have the authority to award costs, including
attorney's fees, to the prevailing party as part of its judgment in any such
proceeding.
19.    Acknowledgment. The Employee acknowledges that he has read and
understands this Agreement, that he has had the opportunity to consult with an
attorney regarding the terms and conditions hereof, and that he accepts and
signs this Agreement as his own free act and in full and complete understanding
of its present and future legal effect.
20.    Certain Other Events. In the event of a material alteration in the
capital structure of the Company on account of a recapitalization, stock split,
reverse stock split, stock dividend or otherwise the Options and Restricted
Stock Units referenced in this Agreement shall be subject to adjustment by the
Plan Administrator in accordance with the Plan. Any Option or Restricted Stock
Unit shall become immediately exercisable, without regard to any contingent
vesting provision set forth herein, upon the occurrence of any of the following
events: (1) the sale, liquidation or other disposition of all or substantially
all of the Company's assets; (ii) a merger or consolidation of the Company with
one or more corporations as a result of which, immediately following such merger
or consolidation, the shareholders of the Company as a group hold less than a
majority of the outstanding capital stock of the surviving corporation; (iii)
any person or entity, including any “person” as such term is used in Section
13(d) (3) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), becomes the “beneficial owner” as defined in the Exchange Act, of shares
of the Company's Common Stock representing fifty percent (50) or more of the
combined voting power of the voting securities of the Company; or (iv) the
election of a majority Directors to the Board of Directors who are nominated by
any person or entity other than the Board of Directors in existence.
21.    Nondisparagement. Employee shall not, directly or indirectly, make, or
allow his name to be used in, any communication (oral, written, electronic,
through any form of media (including, without limitation, social media, or
otherwise) which, directly or indirectly, expressly or impliedly, attacks,
degrades, criticizes, discredits or in any way impugns the personal or
professional integrity, reputation or business practices of the Company, any of
its affiliates, equity holders or their respective officers, managers,
employees, agents or attorneys. The Company shall not, and shall not permit any
of its directors, executives, or senior employees to, directly or indirectly,
make, or allow its or their name to be used in, any communication (oral,
written, electronic, through any form of media (including, without limitation,
social media, or otherwise) which, directly or indirectly, expressly or
impliedly, attacks,




--------------------------------------------------------------------------------




degrades, criticizes, discredits or in any way impugns the personal or
professional integrity, reputation or business practices of Employee. Nothing in
this paragraph shall prevent any party from giving truthful testimony or
information to law enforcement entities, administrative agencies or courts or in
any other legal proceedings as required by law. The provisions of this Section
shall apply during the term of this Agreement and at all times thereafter.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
Employer:    NAUTILUS, INC.




/s/ Richard A. Horn            6/28/11        
By Richard A. Horn            Date
Its Director






/s/ Bruce M. Cazenave        5/26/2011
Employee                Date






